 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MARCO A. GARCIA,                                    Case No. 1:17-cv-01313-BAM (PC)
12                         Plaintiff,                     ORDER REINSTATING BRIEFING ON
                                                          DEFENDANTS’ MOTION TO COMPEL
13              v.
                                                          ORDER DENYING DEFENDANTS’
14    GARCIA, et al.,                                     MOTION FOR ORDER ON MOTION TO
                                                          COMPEL
15                         Defendants.                    (ECF No. 36)
16                                                        ORDER DENYING PLAINTIFF’S SECOND
                                                          MOTION TO APPOINT COUNSEL
17                                                        (ECF No. 35)
18                                                        ORDER GRANTING DEFENDANTS’
                                                          MOTION TO AMEND SCHEDULING
19                                                        ORDER TO EXTEND DISCOVERY
                                                          DEADLINE
20                                                        (ECF No. 34)
21                                                        TWENTY-ONE (21) DAY DEADLINE
22

23             Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

24   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

25   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

26   the Eighth Amendment. All parties have consented to Magistrate Judge jurisdiction. (ECF Nos.

27   5, 27.)

28   ///
                                                         1
 1   I.     Motion to Compel and Motion for Order on Motion to Compel
 2          On July 10, 2019, Defendants filed a motion to compel discovery and request for award of
 3   sanctions. (ECF No. 31.) On July 11, 2019, the Court issued an order directing the parties to
 4   meet and confer regarding their discovery dispute, and to file a joint statement following the
 5   parties’ conference. The Court stayed further briefing on Defendants’ motion to compel. (ECF
 6   No. 32.)
 7          On July 25, 2019, rather than filing a joint statement as directed, Defendants filed their
 8   own statement, with Plaintiff’s statement attached as Exhibit 1. (ECF No. 33.) In their statement,
 9   Defendants indicate that the phone call between defense counsel and Plaintiff lasted
10   approximately 15–20 minutes, during which Plaintiff repeatedly stated he had not responded to
11   the discovery requests because he does not know how to, and he did not have any estimate as to
12   when he could respond to the discovery. Plaintiff stated that he has access to a law library and a
13   computer in prison but does not fully know how to use it. Defense counsel suggested to Plaintiff
14   that for his portion of the joint statement, he write in plain English without being overly
15   concerned that his writing was not “lawyer-like.” Finally, Defendants indicate that none of the
16   issues that were the subject of Defendants’ pending motion to compel were resolved during the
17   meet and confer, including the Special Interrogatories and Requests for Production of Documents
18   propounded by both Defendants Bursiaga and Garcia. (Id. at 2–3; ECF No. 33-1, pp. 1–2.)
19          In Plaintiff’s portion of the “joint” statement, Plaintiff states that during the call he
20   explained that he is a non-attorney and he did not know how to respond to the requests. Plaintiff
21   was also overwhelmed by the amount of paperwork he received and that most of what was
22   requested was what Plaintiff requested and was told he could not have because he is an inmate.
23   Plaintiff felt it would be a waste of time to respond to something Defendants should reasonably
24   know he does not have and has no access to. Plaintiff specifically indicates that in the Kings
25   County Jail, where the alleged incident occurred, they do not give inmates pictures of incidents or
26   staff reports other than a write up, and there is no way to get copies of medical slips or things of
27   that nature as an inmate. Furthermore, Plaintiff states that as he is no longer in the custody of
28   Kings County, there is no way he can get medical records. Plaintiff also appears to state that
                                                         2
 1   Defendants already have the records they are requesting. Plaintiff repeats that he did not respond
 2   because he did not understand the requests, and asks for more time to understand what he is
 3   required to do to respond. (ECF No. 33, p. 5.)
 4          On March 26, 2020, Defendants’ filed a motion for the Court to issue a ruling on the
 5   pending motion to compel, styled as an “Ex Parte Request for Order on Motion to Compel.”
 6   (ECF No. 36.) Plaintiff has not had the opportunity to file an opposition, but the Court finds a
 7   response to this motion unnecessary, and the motion is deemed submitted. Local Rule 230(l).
 8          Based on the statements submitted by the parties, it does not appear to the Court that the
 9   parties discussed any of the specific interrogatories or requests for production at issue in the
10   motion to compel. In particular, it is not clear whether Plaintiff raised his specific issues
11   regarding his inability to obtain medical records or photographs as requested by Defendants
12   during the parties’ call, or if he did, whether defense counsel took those issues into consideration
13   before deciding that none of the discovery requests raised in the motion to compel could be
14   resolved without Court intervention.
15          Thus, the Court declines to issue a ruling on the motion to compel at this time. Rather,
16   having considered the representations of the parties, the Court finds it appropriate to reinstate
17   briefing on Defendants’ motion to compel to allow Plaintiff the opportunity to submit an
18   opposition. In his opposition, Plaintiff may raise objections that generally address how or why he
19   is unable to respond to Defendants’ discovery requests, or objections that are specifically directed
20   to any of the individual interrogatories or requests for production of documents raised in the
21   motion to compel.
22   II.    Motion to Appoint Counsel
23          On September 18, 2019, Plaintiff also filed a second motion to appoint counsel. (ECF No.
24   35.) In his motion, Plaintiff requests appointment of counsel due to his limited knowledge of the
25   law, and because he does not know how to litigate and respond to Defendants’ requests. Plaintiff
26   states he does not know how to conduct legal research and he is not computer literate, and his
27   incarceration prevents him from conducting discovery, interviewing witnesses and having access
28   to documents and discovery necessary to litigate this case. (Id.)
                                                        3
 1           As Plaintiff has been informed, he does not have a constitutional right to appointed
 2   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on
 3   other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the Court cannot require an attorney to
 4   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist.
 5   of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may
 6   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
 7   1525.
 8           Without a reasonable method of securing and compensating counsel, the Court will seek
 9   volunteer counsel only in the most serious and exceptional cases. In determining whether
10   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on
11   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
12   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
13           The Court has considered Plaintiff’s motion for the appointment of counsel, but does not
14   find the required exceptional circumstances. Even if it is assumed that Plaintiff is not well versed
15   in the law and that he has made serious allegations which, if proved, would entitle him to relief,
16   his case is not exceptional. This Court is faced with similar cases involving excessive force filed
17   by prisoners proceeding pro se and in forma pauperis almost daily. These prisoners also must
18   conduct legal research, respond to discovery requests, and gather evidence without the assistance
19   of counsel.
20           Furthermore, at this stage in the proceedings, the Court cannot make a determination that
21   Plaintiff is likely to succeed on the merits, and based on a review of the record in this case, the
22   Court does not find that Plaintiff cannot adequately articulate his claims. Throughout this action,
23   Plaintiff has been able to prepare and file documents that clearly set forth his contentions, without
24   assistance from counsel.
25   III.    Motion to Amend Scheduling Order
26           On August 5, 2019, Defendants submitted a motion to amend the scheduling order. (ECF
27   No. 34.) Plaintiff did not file an opposition.
28   ///
                                                          4
 1            In the motion, Defendants request an extension of the discovery deadline from August 12,
 2   2019 to September 13, 2019. (Id.) As this date has since expired, and the Court is ordering that
 3   briefing on the pending motion to compel be reinstated, the Court finds it appropriate to grant the
 4   motion, in part.
 5   IV.      Order
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall file
 8                  an opposition or statement of non-opposition to Defendants’ motion to compel
 9                  responses to discovery requests, (ECF No. 31);
10            2. Within seven (7) days from the date of filing in CM/ECF of Plaintiff’s response or
11                  opposition to the motion to compel, Defendants may file a reply;
12            3. Defendants’ motion for order on motion to compel, (ECF No. 36), is DENIED;
13            4. Plaintiff’s motion to appoint counsel, (ECF No. 35), is DENIED without prejudice;
14            5. Defendants’ motion to amend scheduling order, (ECF No. 34), is GRANTED IN
15                  PART; and
16            6. The discovery and dispositive motion deadlines set in the Court’s December 12, 2018
17                  discovery and scheduling order, (ECF No. 26), are VACATED and will be reset
18                  following resolution of Defendants’ motion to compel.
19
     IT IS SO ORDERED.
20

21         Dated:     March 27, 2020                            /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                         5
